Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
2. 	The amendment to claims 19, 30 and 37-38 filed on 09/29/2022 is acknowledged and entered. 
3.	Claims 1-18 are cancelled
4.	Claims 19-38 are currently pending and have been addressed below. 

Examiner’s Response to Amendment/Remarks
35 USC § 101
5.	Claims 19-38 continues to be directed towards a payment transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “an external entity” “a payment service” “a first wallet of the payment service” “internal ledger associated with the first wallet” and “a second wallet”, do not improve the functioning of a computer nor does it improve a technology or technical field. Also, the additional elements of computer technology merely automate the abstract idea. In this instance, these are all elements of a computer and do not integrate the abstract idea into a practical application. The devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. _208_, 134 S. Ct. 2347 (2014).
Additionally, Applicant is of the opinion that (see Applicant’s response filed 09/29/2022 – page 7) [Further, as in Cosmokey and noted above, the specification supports these features reciting technological improvements over existing technology: 
 [0003] However, reward programs or promotional offers may not be customized to suit the interest of each individual customer, nor do they provide a universal interface to redeem cryptocurrency rewards. A customer may often be forced to use external services to redeem or otherwise retrieve cryptocurrency rewards. It may often be difficult to integrate cryptocurrency rewards for purchases made in fiat currency. 
Furthermore, viewing, accepting, and redeeming  cryptocurrency promotional offers may often require good memory and affirmative activities by a customer and may often involve a delay or third party services. These factors all limit a customer's ability to effectively take advantage of the growing cryptocurrency market. 
[0020] Embodiments described herein provide a number of technical benefits over prior solutions. For example, the examples of the present invention provide for instant creation of a cryptocurrency wallet at the time of a transaction that relate to the cryptocurrency reward as managed by the payment service. This helps conserve memory usage for the payment server since the cryptocurrency wallet is not created at the time of the user requesting the crypto reward - where it may sit dormant -- but when the award is applicable to a particular transaction.  Furthermore, this instant or on-the-fly wallet and key generation provides enhanced security features for users, reducing the number of access points to a user account's balance and, therefore, limiting exposure to 
external threats. (Emphasis added.) 
Accordingly, "the specification itself makes clear, the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea ... and improve upon the prior art by providing a simple method that yields higher security"]
Examiner respectfully disagrees, as this argument is not persuasive, because the advantage gained in the front end, for conserving memory usage, of this transaction is lost at the point when the wallet is created, at that point, the speed of transaction slows done, because the new wallet created at this stage has to be authenticated and associated with the user’s balance to make the wallet available for use in the payment transaction. And thereby have an increase of memory usage more than if the wallet was made ready for transaction at the front end. Therefore, the ordered steps of the claims do not go beyond the abstract idea, as this is not enough to provide an inventive concept, the claims do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, claim 19, 30 and 38 are not patent eligible.

35 USC § 103
6.	Applicant is of the opinion that [...Tian does not teach or suggest "receiving assets from an external entity for use with a payment service, wherein the assets are stored as stored assets in a first wallet of the payment service, wherein individual portions of the stored assets are assigned by the payment service to individual user accounts of users associated with the payment service using an internal ledger that is maintained by the payment service, the internal ledger comprising a plurality of transactions associated with the user accounts, the internal ledger being associated with the first wallet," as recited in amended claim 19. That is, while Tian describes "wallet[s]," Tian does not use an "internal ledger" via a "payment service." Further, Tian does not use an "internal ledger" associated with digital wallets]. Examiner disagrees as this element of “internal ledger" via a "payment service." is taught by Tian in (¶¶ 0019, 0022 “...an embodiment of a virtual currency public ledger 300...”, 0024,0027, 0037 and 0039), as disclosed below.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8. 	Claims 19-38, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
9. 	In the instant case, claims 19-29 are directed to a process (i.e., method), claims 30-37 are directed to a machine (i.e., system), and claim 38 is directed to an article (i.e., non-transitory computer-readable medium). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
10. 	The limitations of independent claim 19, which is representative of independent
claims 30 and 38, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 19 are identified in bold below:
[A] 	A computer-implemented method comprising: 
[B]	receiving assets from an external entity for use with a payment service, wherein the assets are stored as stored assets in a first wallet of the payment service, wherein individual portions of the stored assets are assigned by the payment service to individual user accounts of users associated with the payment service using an internal ledger that is maintained by the payment service, the internal ledger comprising a plurality of transactions associated with the user accounts, the internal ledger being associated with the first wallet; 
[C]	receiving a request to process payment for a transaction associated with a user of the users, wherein the request is associated with an identifier of the user; 
[D]	determining, using the identifier, that a reward configuration is associated with a user account of the user; 
[E]	determining, based at least in part on a characteristic of the transaction and the reward configuration, an amount of an asset of the stored assets to assign to the user in association with the transaction; and 
[F]	assigning the amount of the asset to a second wallet of the user, wherein the second wallet is associated with the user account, and wherein assigning the amount of the asset to the second wallet comprises: 
[G]	updating, using the internal ledger, the first wallet to indicate that a portion of the stored assets is owned by the user; and 
[H]	updating the second wallet to indicate ownership of the amount of the asset, wherein the amount of the asset corresponds to the portion of the stored assets, and wherein the updating of the first wallet and the second wallet is performed without accessing the external entity at the time of the updating.
11. 	Limitations B through H under the broadest reasonable interpretation covers
steps or functions of certain methods of organizing human activity, specifically
managing personal/commercial behavior (e.g., receiving, store, determining, assigning, associate , updating). For example, the disclosure establishes having a received assets stored in a user’s wallet account to be used for a transaction payment, checking in, if the user qualifies for an associated reward, based on this reward and amount of the transaction, assign this total amount to a second wallet and then update both the first and the second wallet internal ledger to reflect the amount spent out of the first wallet and the amount received to the second wallet ledger, respectively, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, limitations B through H recite at least one abstract idea. Accordingly, claim 19, and by analogy similar claims 30 and 38 recite at least one abstract ideas and the analysis proceed to Step 2A.2.
12. 	The judicial exception is not integrated into a practical application. In particular,
claims 19, 30 and 38 recites the additional elements in bold below:
[A] 	A computer-implemented method comprising: 
[B]	receiving assets from an external entity for use with a payment service, wherein the assets are stored as stored assets in a first wallet of the payment service, wherein individual portions of the stored assets are assigned by the payment service to individual user accounts of users associated with the payment service using an internal ledger that is maintained by the payment service, the internal ledger comprising a plurality of transactions associated with the user accounts, the internal ledger being associated with the first wallet; 
[C]	receiving a request to process payment for a transaction associated with a user of the users, wherein the request is associated with an identifier of the user; 
[D]	determining, using the identifier, that a reward configuration is associated with a user account of the user; 
[E]	determining, based at least in part on a characteristic of the transaction and the reward configuration, an amount of an asset of the stored assets to assign to the user in association with the transaction; and 
[F]	assigning the amount of the asset to a second wallet of the user, wherein the second wallet is associated with the user account, and wherein assigning the amount of the asset to the second wallet comprises: 
[G]	updating, using the internal ledger, the first wallet to indicate that a portion of the stored assets is owned by the user; and 
[H]	updating the second wallet to indicate ownership of the amount of the asset, wherein the amount of the asset corresponds to the portion of the stored assets, and wherein the updating of the first wallet and the second wallet is performed without accessing the external entity at the time of the updating.
when the additional elements in bold above, are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the  Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claim 19, 30 and 38 are not patent eligible.
13.	Dependent claims 20-22, which are representatives of claims 31-32 further recites wherein the asset comprises a form of currency, and wherein the form of currency comprises fiat currency, cryptocurrency, equity value, or any combination thereof; wherein the reward configuration is associated with a reward offer, and wherein the reward configuration identifies the form of currency associated with the reward offer; wherein the form of currency identified by the reward configuration comprises cryptocurrency, and wherein the reward comprises a portion of a total cost of the transaction. Under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including advertising, marketing, or sales activities, because these describe the intermediate steps of the underlying process for a rewards program and the type of currencies involve in the payment and the reward, which is an abstract idea. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore claims 20-22 and 31-32 are not patent eligible.
14.	Dependent claim 23, which is representative of claim 33 further recites wherein determining the amount of the asset of the stored assets to assign to the user comprises using a machine learning model, and wherein the machine learning model uses information associated with at least one of demographic information for the user, a current time, a location of the user, historical use of a payment application by the user, or a membership status of the user. Under the broadest reasonable interpretation covers the additional element of using a machine learning model, which is used to determine the assignment of the stored assets based on some associated information. The machine learning model does serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Here, the machine learning model is used as a, computer or processor to automate and/or implement the abstract idea of as indicated in claim 19 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims 23 and 33 are not patent eligible.
15.	Dependent claim 24, which is representative of claim 34 further recites wherein assigning the amount of the asset to the second wallet of the user comprises determining that a condition for assigning the amount of the asset has been satisfied, and wherein the condition comprises one or more of the user performing a gesture, the user sharing a reward offer with one or more other users, the user accepting terms related to the reward offer, or one or more other actions performed by the user. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (determining that a condition for assigning the amount of the asset has been satisfied), as this a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore claims 24 and 34 are not patent eligible.




16.	Dependent claims 25-28, which are representatives of claims 35-36 further recites wherein the identifier of the user identifies a payment instrument of the user, and wherein the payment instrument comprises at least one of a debit card, a credit card, a stored-value card, a gift card, a check, or an electronic payment application executing on a computing device associated with the user; wherein the characteristic comprises an amount of the transaction; wherein the amount of the asset is further determined based on a percentage of the amount of the transaction or a static value; wherein the amount of the asset is further determined based on a currency value associated with the external entity at a time of the transaction. Under the broadest reasonable interpretation, these are further refinements of methods of organizing human activity such as commercial or legal interactions including marketing, or sales activities, because these describe the intermediate steps of the underlying process for a payment instrument, which is an abstract idea. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. Therefore claims 25-28 and 35-36 are not patent eligible.
17.	Dependent claim 29, which is representative of claim 37 further recites wherein the reward configuration is associated with a reward offer, the computer-implemented method further comprising deactivating the reward offer based at least in part on a determination that a limitation is reached, wherein the limitation comprises at least one of a number-of-uses limit, a time duration, a special date, a combination of day and time, or a rate limit. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (deactivating the reward offer based at least in part on determining that a limit is reached), as this a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. Additionally, the claims involve commercial or legal interactions including marketing, or sales activities, because these describe the intermediate steps of the underlying process for deactivating the reward offer, which is an abstract idea. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore claims 29 and 37 are not patent eligible.
18. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

19.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


21.	Claim 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al., (US 2018/0060860 Al) in view of Shpurov et al., (US 20210182272 A1).

22.	With respect to claims 19, 30 and 38, Tian teaches a method, system and a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform operations comprising:
	receiving assets from an external entity for use with a payment service (e.g. system provider service, 706), wherein the assets are stored as stored assets in a first wallet (e.g. first user primary wallet) of the payment service, wherein individual portions of the stored assets are assigned by the payment service to individual user accounts of users associated with the payment service (¶ 0019 “...system provider devices may operate to perform or enable the method 100. For example, a system provider may utilize system provider device (s) to provide virtual currency wallets to users, which may include controlling the private keys included with those virtual currency wallets for those users...”) using an internal ledger that is maintained by the payment service (¶ 0022 “...an embodiment of a virtual currency public ledger 300...”), the internal ledger comprising a plurality of transactions associated with the user accounts (¶ 0027 “In the illustrated embodiment, the expedited virtual currency transaction system 400 may also include public ledger device(s) 416 that are coupled to a transactional database 418 and the network 406. As discussed above, the public ledger device(s) 416 may operate to receive virtual currency transactions broadcast by the system provider device(s) 402, the first user device 408, and/or the second user device 412, confirm those transactions, and generate a public ledger 420 as discussed above with reference to FIG. 3”), the internal ledger being associated with the first wallet (Fig. 1, step 102-110, Abstract, ¶¶ 0024,0027, 0037 and 0039 “...The method 100 then proceeds to block 106 where virtual currency transactions are performed to transfer predefined amounts of virtual currency from the first user primary wallet to the first user secondary wallets... ).
receiving a request to process payment for a transaction associated with a user of the users, wherein the request is associated with an identifier (e.g. private key) of the user (Fig. 1 step 102 and 104, ¶0039).  
assigning the amount of the asset to a second wallet of the user, wherein the second wallet is associated with the user account, and wherein assigning the amount of 
the asset to the second wallet (¶¶ 0041-0042) comprises: 
updating, using the internal ledger, the first wallet to indicate that a portion of the stored assets is owned by the user (¶¶ 0040-0042), and 
updating the second wallet to indicate ownership of the amount of the asset (¶ 0041 “...Furthermore, the wallet database 600 also includes data associated with a plurality of subsets of secondary wallets, including a first subset of secondary wallets 604, a second subset of secondary wallets 606...”, wherein the amount of the asset corresponds to the portion of the stored assets (¶ 0041 “...each subset of secondary wallets in the plurality of subsets of secondary wallets is associated with a predefined amount of virtual currency, and wherein the updating of the first wallet and the second wallet is performed without accessing the external entity at the time of the updating (¶¶ 0040-0042).
Tian does not explicitly disclose
determining, using the identifier, that a reward configuration is associated with a user account of the user; 
determining, based at least in part on a characteristic of the transaction and the reward configuration, an amount of an asset of the stored assets to assign to the user in association with the transaction; and 
However, Shpurov discloses
determining, using the identifier, that a reward configuration is associated with a user account of the user (¶¶ 0043, 0046-0047).
determining, based at least in part on a characteristic of the transaction and the reward configuration, an amount of an asset of the stored assets to assign to the user in association with the transaction (¶¶ 0106).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the payment transaction request of Tian with the reward of Shpurov in order to have a redeemable loyalty program campaign.

23.	With respect to claims 20 and 31, the combination of Tian in view of Shpurov 
teaches all the subject matter as disclosed above in claim 19.
	Furthermore, Tian discloses wherein the asset (e.g. virtual currency) comprises a form of currency, and wherein the form of currency comprises fiat currency, cryptocurrency, equity value, or any combination thereof (¶ 0003 “... Bitcoin is a type of decentralized virtual currency that provides for peer-to-peer transactions without an intermediary, with those peer-to - peer transactions verified by Bitcoin network nodes and recorded in a public distributed ledger called a blockchain...”).

24.	With respect to claims 21, 22 and 32, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
	Furthermore, Shpurov discloses wherein the reward configuration is associated with a reward offer, and wherein the reward configuration identifies the form of currency associated with the reward offer (¶ 0033 “Program system...establishes, maintains, and supports a corresponding loyalty or rewards program. By way of example, a financial institution may establish a loyalty program that allocates one or more redeemable and transferrable digital assets in response to an initiation of a purchase transaction involving a payment instrument or financial - services account issued by the financial institution ( e.g., a “qualifying” transaction)... As described herein, the allocated digital asset may correspond to a digital " coin ” or other electronic asset...”)

25.	With respect to claims 23 and 33, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
	Furthermore, Shpurov discloses wherein determining the amount of the asset of the stored assets to assign to the user comprises using a machine learning model, and wherein the machine learning model uses information associated with at least one of demographic information for the user, a current time, a location of the user, historical use of a payment application by the user, or a membership status of the user (¶ 0033 “...which a member of the loyalty program, such as user 101, may redeem for one or more predetermined physical or digital assets provisioned by the financial institution or a business entity associated...”)

26.	With respect to claims 24 and 34, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
Furthermore, Tian discloses wherein assigning the amount of the asset to the second wallet of the user comprises determining that a condition for assigning the amount of the asset has been satisfied, and wherein the condition comprises one or more of the user performing a gesture, the user sharing a reward offer with one or more other users, the user accepting terms related to the reward offer, or one or more other actions performed by the user (¶¶ 0040-0042).

27.	With respect to claims 25 and 35, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
Furthermore, Shpurov discloses wherein the identifier of the user identifies a payment instrument of the user, and wherein the payment instrument comprises at least one of a debit card, a credit card, a stored-value card, a gift card, a check, or an electronic payment application executing on a computing device associated with the user (¶¶ 0017, 0033).
28.	With respect to claims 26 and 36, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
Furthermore, Tian discloses wherein the characteristic comprises an amount of the transaction (e.g. payment amount, virtual currency, ¶¶ 0044-0045).

29.	With respect to claim 27, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
Furthermore, Tian discloses wherein the amount of the asset is further determined based on a percentage of the amount of the transaction or a static value (e.g. payment amount, ¶¶ 0044-0045).

30.	With respect to claim 28, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
Furthermore, Tian discloses wherein the amount of the asset is further determined based on a currency value associated with the external entity at a time of the transaction (¶ 0016 “...receive a virtual currency payment in a virtual currency transaction by transferring to the payee private keys that are included in virtual currency wallets that are associated with predefined amounts of virtual currency that equal a payment amount identified in the virtual currency transaction”).

31.	With respect to claims 29 and 37, the combination of Tian in view of Shpurov teaches all the subject matter as disclosed above in claim 19.
Furthermore, Shpurov discloses wherein the reward configuration is associated with a reward offer, the computer-implemented method further comprising deactivating the reward offer based at least in part on a determination that a limitation is reached, wherein the limitation comprises at least one of a number-of-uses limit, a time duration, a special date, a combination of day and time, or a rate limit (¶ 0190 “...in other examples, the distribution-specific rules may include additional or alternate rules that impose conditions on the requested allocation, or on a requested redemption of the digital asset, or the predetermined quantity of the digital asset for a selected physical or virtual product offered by the loyalty program, e.g., as specified within a corresponding redemption request...” and also ¶¶ 0191-0192, 0272, 0291 - Fig 12A step 1208-1212).


Conclusion
32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

33.	The prior art made of record and not relied upon:
1)	(US 20200311734 A1) – Mardikar et al., Dynamic  Trust Score - relate to computer systems, and more particularly, to systems and methods for the calculation of a dynamic trust score.
2)	(US Pat. 11354651 B2) – Ortiz et al., System and Method for Location-based Token Transaction Processing – relates to the field of computerized transaction processing, and more specifically, to systems, methods, and devices for tokenized transaction processing.
3)	(US 20220138760 A1) -  Dipasquale et al., Dynamic Ledger Address Masking – relates to systems, methods, and non-transitory, computer-readable media for implementing dynamic digital address masking in a distributed ledger environment. The various embodiments obfuscate the network address of a user's digital asset storage, such as a digital wallet, through tokenization of the network address. Tokens may be used to initiate digital asset transfers between users of the distributed ledger system.
4)	(US 20190147486 A1) - Monaco et al., - Crypto-currency rewards network – relates to providing apparatus and methods for a custom rewards architecture within a pre-existing product with a custom protocol that enables customers, merchants, and issuers to utilize the architecture in real-time.
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685